Citation Nr: 1706395	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  10-27 290A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative arthritis of the cervical spine, currently rated as 20 percent disabling prior to April 1, 2009, 10 percent disabling from April 1, 2009 to February 12, 2014, and 20 percent disabling since February 12, 2014.

2.  Entitlement to an increased (compensable) evaluation for tendonitis of the right shoulder prior to August 2, 2012.

3.  Entitlement to an increased (compensable) evaluation for tendonitis of the left shoulder prior to August 2, 2012. 

(The matter of the Veteran's claim of entitlement to waiver of recovery of an overpayment of disability compensation benefits in the amount of $2,651.00, to include whether the debt was properly created, will be decided in a separate Board decision.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Army from November 1982 to August 1984, and from October 1987 to January 2006, when she retired.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania in which the RO, in part, denied compensable evaluations for the service-connected shoulder disabilities.  The appellant subsequently moved to Oklahoma and the RO in Muskogee, Oklahoma currently has jurisdiction of the claims file.

While the case was in appeal status, the Philadelphia RO increased the assigned ratings for the shoulder disabilities from zero percent to 10 percent in each shoulder.  The RO assigned an effective date of August 2, 2012, for each one of those two increases.  Accordingly, "staged" ratings were created by this award.  Hart v Mansfield, 21 Vet. App. 505 (2007).  In an October 2012 written statement, the appellant expressed satisfaction with the assignment of the 10 percent ratings, but she indicated that the increase was warranted prior to August 2, 2012.  Therefore, the issues on appeal are as listed on the title page.

In July 2014, this case was remanded by the Board for the scheduling of a Board hearing.  The appellant subsequently presented testimony during a Travel Board hearing conducted by the undersigned Veterans Law Judge in June 2015.  A transcript of that hearing is included in the evidence of record. 

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into account the existence of this electronic record. 

The issues of entitlement to a compensable evaluation for each shoulder prior to August 2012 are addressed in the REMAND portion of the decision below and those two issues are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In June 2015, the Veteran withdrew her appeal as to the issue of entitlement to an increased evaluation for the service-connected cervical spine disability.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of her Substantive Appeal on the issue of entitlement to an increased evaluation for the service-connected cervical spine disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing, and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105, 38 C.F.R. § 21.200.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c).

During the June 2015 Travel Board hearing held at the RO, the appellant and her representative stated on the record that the issue of entitlement to an increased disability evaluation for the service-connected cervical spine disability was being withdrawn.  That oral statement, when transcribed, became a "writing."  Tomlin v. Brown, 5 Vet. App. 355 (1993).  Therefore, the Veteran's appeal for the issue of entitlement to an increased disability evaluation for the service-connected cervical spine disability was withdrawn.  See 38 C.F.R. § 20.204.

As the appellant has withdrawn her appeal as to the issue of entitlement to an increased disability evaluation for the service-connected cervical spine disability, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the Veteran's appeal as to that claim.  Therefore, the cervical spine disability rating issue is dismissed.


ORDER

The Veteran's appeal as to the issue of entitlement to an increased disability evaluation for the service-connected cervical spine disability is dismissed.


REMAND

The appellant submitted a claim for increased ratings for her shoulder disabilities in a VA Form 9 submitted in July 2007.  The Board notes that the evidence of record currently contains no VA treatment records dated after May 2008.  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As any outstanding VA treatment records dated between July 2006 and July 2012 may contain pertinent information concerning the shoulder disabilities on appeal, these records should be obtained on remand and associated with the evidence of record.  In particular, all physical therapy records and all radiology/imaging reports should be obtained.

In addition, in her July 2007 increased rating claim, the Veteran described treatment for her shoulders by private providers.  She stated that she was seeking an opinion on her shoulders from a private doctor who had had x-rays and an MRI done.  However, review of the evidence of record does not reveal any such shoulder x-ray reports or MRI reports.  VA is, therefore, on notice of records that may be probative to the claims on appeal and has a duty to obtain them.  38 U.S.C.A. § 5103A; Robinette v. Brown, 8 Vet. App. 69 (1995); 38 C.F.R. § 3.159(c).  On remand, all outstanding private treatment records must be obtained and associated with the claims file.  In particular, all outstanding x-ray reports and MRI reports relating to the shoulders should be obtained and associated with the evidence of record.

Therefore, the Board has determined that further development is required prior to adjudicating the appellant's claims.  It is necessary to ensure that there is a complete record upon which to decide the appellant's claims so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d). 

To ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford full procedural due process, the case is REMANDED for the following: 

1.  Ask the Veteran to provide the names and addresses of all private medical care providers who have treated her for either shoulder since 2006.  In particular, obtain all x-ray and MRI reports from any private facility/provider.  After securing the necessary releases, obtain all such records. 

2.  Obtain all outstanding VA medical treatment records for the Veteran dated from July 2006 onward.

3.  If attempts to obtain records are unsuccessful, the Veteran and her representative must be informed of the negative results, the attempts made to obtain the records and what further actions will be taken; and be given opportunity to provide the records herself.

4.  Thereafter, readjudicate the Veteran's increased ratings claims for the period prior to August 2012.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, case law, statutes and regulations, to include 38 C.F.R. § 4.59, 38 C.F.R. § 3.321 and staged ratings.

5.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case (SSOC) to the appellant and her representative.  The SSOC must contain notice of all relevant actions taken on the appellant's claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time for response must be allowed.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


